PER CURIAM.
The instant case is before this court on the second appeal of an order granting a new trial following a defense verdict in a personal injury action. As we did in the first appeal, we reverse the amended order under review because the trial court’s determination that the jury verdict is against the manifest weight of the evidence is premised, at least in part, on the same error of law committed in its original order granting a new trial — specifically, that the jury could not reject uncontroverted expert testimony relative to causation in favor of lay testimony and evidence. *83Schmidt v. Van, 65 So.3d 1105, 1108 (Fla. 1st DCA 2011), quashed on other grounds, Van v. Schmidt, 122 So.3d 243 (Fla.2013). Because we are unable to determine whether the trial court would have granted a new trial but for the error of law, we once again remand the case to the trial court for reconsideration in light of the correct legal principles. Van v. Schmidt, 122 So.3d 243, 261 (Fla.2013). We do so despite Appellant’s urging that we direct the trial court to simply reinstate the jury verdict, because we are “not at liberty to reweigh the evidence presented in the case to decide whether the jury reached a result supported by the evidence.” Id. at 259.
Accordingly, we REVERSE and REMAND for further proceedings.
WETHERELL, RAY, and SWANSON, JJ., concur.